DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 11/18/2022 have been fully considered but they are not persuasive. 

Applicant argues that the system of Wang as modified by Kim fails to disclose ““receiving, from the UE, a re- establishment request message comprising a plurality of parameters associated with the source cell ... and an indication of the UE’s selection of a target cell served by the target node as a replacement for the source cell” as Wang only teaches a plurality of parameters associated with a source cell which is equated to a PCell and not a PSCell as claimed (See Applicant’s Arguments and Remarks, pages 8-9). Applicant further argues that Wang does not cure the deficiencies of Kim as it does not disclose the reception of parameters relates to the PSCell (Id at 9). The Examiner disagrees.
As stated in the combination, infra, the system of Wang is relied on solely for the proposition that the transmitted parameters relate to the source cell of the handover. Whether the source cell is a PCell or SCell or PSCell is in the system of Wang is not relevant to the combination made. Furthermore, since the system of Wang does not give any details concerning multiple connections, it does not appear to directly contemplate the use of a primary or secondary cells at all.
Taking the teaching of Wang that when a handover occurs, the target of the handover can receive a re-establishment request containing parameters and a MAC code associated with the source of the handover to allow for rapid re-establishment of the connection to save overhead by allowing retrieval of information from the previously associated source cell, it can be seen that a person of ordinary skill in the art would be able to apply this teachings to various types of source and target cells for a handover, such as the handover source and target cells in the system of Kim. 
Kim teaches a type 2 handover in which the PCell is switched from a source to a target PCell (See combination, infra). Kim further discloses that the current PSCell may be the target cell switched for the source PCell (Id). Therefore, when combined with the system of Wang, the combination discloses that the PSCell is the target cell which the parameters refer. Therefore, Applicant’s Arguments have been considered and are not persuasive. (It is further noted that Applicant’s arguments appear to imply that the target cell cannot also be the PSCell, however, it is within the broadest reasonable interpretation to make the target cell the PSCell as no features which require the target cell and PSCell are different cells are found in the independent claims.)

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6, 24 and 32-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang, et al. (US Pre Grant Publication No. 2021/0176635 A1; note also CN 201810299131.2 [“131”] with attached translation -note that the discussion starting with figure 2 until the completion of step 504 is identical to that of 2021/0176635 and therefore parallel citations are not provided as they are apparent) in view of Kim, et al. (US Pre Grant Publication No. 2019/0349822 A1)

Regarding claim 1, Wang discloses a method for a target node, in a radio access network (RAN), to establish a connection with a user equipment (UE) the method comprising: 

a. receiving, from the UE, a re-establishment request message comprising a plurality of parameters associated with the source cell, a first message authentication code (MAC), and an indication of the UE's selection of a target cell served by the target node as a replacement for the source cell, (The system of Wang discloses a UE may transmit a re-establishment request to a target cell of a handover containing a message authentication code/authentication token/short MAC-I and an indication of the target cell of the handover [paragraph 0047- disclosing the transmission of the re-establishment request including a message authentication code/authentication token/short MAC-I; paragraphs 0073-0075, 0077,  – giving further detail including noting that the re-establishment request includes an “access network identifier” that contains the authentication code/authentication token/short MAC-I, identifies the receiving target cell as the cell selected for the handover by the UE [this is indicated by receiving the message as the re-establishment message is only sent to the target cell and thereby identifies it], and includes an identifier of the base station and C-RNTI of the UE, which are associated with the source cell, as they allow the target base station/cell to find the information of the serving/source cell corresponding to the UE [i.e. “a plurality of parameters associated with the source cell”];.)

b. wherein: the source cell utilizes a first radio access technology (RAT), and the target cell utilize a second RAT different from the first RAT; and (paragraph 0051 – the source and target base stations may be eNBs [i.e. LTE]/gNBs [i.e. 5G] or other access technologies)

c. verifying the integrity of the re-establishment request message based on the first MAC;  (Wang discloses that the target cell/base station verifies the integrity of the re-establishment request message based on the first mac by sending it to the source cell/base station, which authenticates it based on the message authentication code/authentication token/short MAC-I [paragraphs 0048-0049 and 0077, noting 0077 indicates the authentication token is processed as described in embodiment 3; paragraphs 0108-0118 disclose embodiment 3 and indicate the token is processed by verifying the MAC at the source base station/cell and transmitting the result to the target base station/cell) 

c. determining a full UE context for the UE based on the plurality of parameters associated with the source cell, and a successful verification of the integrity of the re-establishment request message; and (The re-establishment request includes an “access network identifier” that contains the authentication code/authentication token/short MAC-I and includes an identifier of the base station and C-RNTI of the UE, which are associated with the source cell [paragraphs 0073-0075, 0077; 0108-0118]. This information is used to identify/determine the context for the UE [paragraph 0075] along with the verification of the authentication code/authentication token/short MAC-I, which indicate that the context is proper for the UE, as the UE has provided the correct authentication code/authentication token/short MAC-I to use the context [paragraphs 0048-0049 and 0077, paragraphs 0108-0118- see also (b), supra].)

c. Establishing a connection with the UE based on the full UE context (paragraphs 0049-0050). 

	Wang fails to disclose operating in dual connectivity (DC) with a master cell group (MCG) comprising a primary cell (PCell) served by a master node (MN), and with a secondary cell group (SCG) comprising a primary secondary cell (PSCell) served by a secondary node (SN) or the PCell is the source cell and the PSCell is the target cell or the target cell served by the target node will serve as a PCell for DC. In the same field of endeavor, Kim discloses operating in dual connectivity (DC) with a master cell group (MCG) comprising a primary cell (PCell) served by a master node (MN), and with a secondary cell group (SCG) comprising a primary secondary cell (PSCell) served by a secondary node (SN) or the PCell is the source cell and the PSCell is the target cell or the target cell served by the target node will serve as a PCell for DC. (The system of Kim discloses, in a first embodiment, the use of dual connectivity in a system with a master cell group (MCG) comprising a primary cell (PCell) served by a master node (MN), and with a secondary cell group (SCG) comprising a primary secondary cell (PSCell) served by a secondary node (SN) [paragraphs 0152, 0155, 0158-0161]. Kim further discloses, in another embodiment, the use of a “type 2” handover of the primary cell/PCell in which a PCell is the source cell and a PSCell is a target cell of a handover for switching the PCell from the current/source PCell to a target cell currently serving as the PSCell [paragraphs 0546-0564, in particular paragraph 0557-0562].)
	Therefore, since the system of Kim discloses intra ratio access technology cell groups and type 2 handovers, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the intra-RAT cell groups and type 2 handovers of Kim with the system of Wang by using master cell group and a secondary cell group associated with the intra-RAT base stations using DC of the system of Wang such that the source base station using the first RAT of Wang is a master base station/node serving a MCG and PCell and the target base station using the second RAT of Wang is a secondary base station/node serving a SCG and a PSCell and to further, in accordance with the teachings of Kim, allow a type 2 handover between the PSCell and the PCell in which the PCell/MN is the source base station/cell and the PSCell/SN is the target base station/cell of a handover that, when completed using the re-establishment request of Wang, will result in the served by the target node will serve as a PCell for the DC performed by the UE. The motive to combine is to allow the use of dual connectivity with MCG and SCGs for increased throughout and reliability while also allowing the switching of the PCell/MN and PSCell/SN when channel conditions of the PCell/MN are worse than those of the PSCell/SN so the at the PSCell/SN, which is responsible for the most important control channel transmissions to the UE, may use the best possible channel.
	Regarding claim 2, Wang discloses wherein the MAC included in the re-establishment request message is based on a plurality of parameters associated with the PSCell and on an identifier of the target cell. (paragraph 0114 – “the authentication token [i.e. MAC] is obtained according to the C-RNTI allocated by the source cell, the physical layer identifier PCI of the source cell, and the cell unique identifier of the target cell.”. Note also the combination in the independent claim, supra, the source cell is the PSCell.)
	Regarding claim 3, Wang discloses the plurality of parameters associated with the PSCell include an identifier of the PSCell, an identifier of the UE in relation to the PSCell, and integrity protection information associated with the SN (The parameters include the identifier of the PSCell/target base station [the unique identifier of the base station [i.e. source/PSCell] is included in the parameters/access network identifiers [paragraph 0073]. This could also be considered to be included in the MAC, which includes the PCI of the source/PSCell [paragraph 0114] an identifier of the UE in relation the PSCell/source cell [paragraph 0073 – I-RNTI] and integrity protection information associated with the SN [the SN also includes the C-RNTI, which acts as integrity protection by being included as a part of the MAC information to prevent alteration of the C-RNTI [paragraphs 0073-0075, 0108-0114].)
	Regarding claim 4, Wang discloses wherein determining the full UE context comprises: performing the following operations based on the plurality of parameters associated with the PSCell, the UE context associated with the SN includes a first identifier of the UE in relation to the MN; determining that the target node is the same as the SN; and retrieving a UE context associated with the SN. the UE context associated with the SN includes a first identifier of the UE in relation to the MN  (Wang determines that the target of the node is the SN [i.e. itself] based on receiving the re-establishment request message via the network [paragraph 0077]. Wang retrieves the UE context based on the I-RNTI, with the context information indicating the C-RNTI [i.e. a first identifier] of the UE in the source base station/MN and the identifier of the MN/PCell [paragraph 0075] and uses this identifier to locate the corresponding target base station [paragraph 0075])
	The first embodiment Wang as modified by Kim fails to disclose sending, to the MN, a context request message including the first identifier of the UE in relation to the MN; and receiving, from the MN, a context response message including the full UE context. In the same field of endeavor, the third embodiment of Wang discloses sending, to the MN, a context request message including the first identifier of the UE in relation to the MN; and receiving, from the MN, a context response message including the full UE context. (Wang discloses including the first identifier/C-RNTI and the identifier of the SN/PSCell/new cell [paragraph 0112] it in a context request message [paragraphs 0108-0111] and receive a context response with the context of the UE [paragraph 0117, 0077].)
	Therefore, since the third embodiment of Wang discloses C-RNTI context retrieval, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to include the context retrieval of the third embodiment of Wang with the first embodiment of Wang as modified by Kim by including the C-RNTI and the identifier of the new/PSCell/SN in the context request message. The motive to combine is to allow the PCell/MN to have all information it needs to look up the context information including the C-RNTI of the terminal and authenticate the message [i.e. unique identifier of the new/PSCell/SN is used in authentication of the MAC].
	Regarding claim 5, Wang discloses the UE context associated with the SN includes integrity protection information associated with the SN and verifying the integrity of the re-establishment request message comprises calculating a second MAC based on an identifier of the target cell, the plurality of parameters associated with the PSCell, and the integrity protection information associated with the SN; and comparing the first MAC and the second MAC to determine if there is a match between the first MAC and the second MAC, wherein a match indicates successful verification of the integrity. (The UE context information can include the C-RNTI of the UE at the SN/integrity protection information associated with the SN [The C-RNTI acts as integrity protection by being included as a part of the MAC information to prevent alteration of the C-RNTI [paragraphs 0073-0075, 0108-0114]. The unique identifier of the new/PSCell/SN, the plurality of parameters associated with the PSCell [i.e. target base station/PCell identifier, C-RNTI] and the integrity protection information [i.e. C-RNTI] are all used to calculate a second MAC to compare to the first to verify integrity [paragraphs 0108-0114; note paragraph 0077 indicates that the calculation method of the third embodiment can be used in the first].)
	Regarding claim 6, Wang as modified by Kim in claim 4 discloses the identifier of the target cell is included in the re-establishment request message.
Regarding claim 24, Wang discloses a network node, of a radio access network, RAN, configured to operate towards a UE to establish a connection with a user equipment (paragraph 0045) comprising interface circuitry interface circuitry operable to communicate with the UE and with at least the further network node in the RAN and processing circuitry operably coupled to the interface circuitry, whereby the processing circuitry and the interface circuitry are configured to  (paragraphs 0045, 0122, 0124):

a. receiving, from the UE, a re-establishment request message comprising a plurality of parameters associated with the source cell, a first message authentication code (MAC), and an indication of the UE's selection of a target cell served by the target node as a replacement for the source cell, (The system of Wang discloses a UE may transmit a re-establishment request to a target cell of a handover containing a message authentication code/authentication token/short MAC-I and an indication of the target cell of the handover [paragraph 0047- disclosing the transmission of the re-establishment request including a message authentication code/authentication token/short MAC-I; paragraphs 0073-0075, 0077,  – giving further detail including noting that the re-establishment request includes an “access network identifier” that contains the authentication code/authentication token/short MAC-I, identifies the receiving target cell as the cell selected for the handover by the UE [this is indicated by receiving the message as the re-establishment message is only sent to the target cell and thereby identifies it], and includes an identifier of the base station and C-RNTI of the UE, which are associated with the source cell, as they allow the target base station/cell to find the information of the serving/source cell corresponding to the UE [i.e. “a plurality of parameters associated with the source cell”]; 

b. wherein: the source cell utilizes a first radio access technology (RAT), and the target cell utilize a second RAT different from the first RAT; and (paragraph 0051 – the source and target base stations may be eNBs [i.e. LTE]/gNBs [i.e. 5G] or other access technologies)

c. verifying the integrity of the re-establishment request message based on the first MAC;  (Wang discloses that the target cell/base station verifies the integrity of the re-establishment request message based on the first mac by sending it to the source cell/base station, which authenticates it based on the message authentication code/authentication token/short MAC-I [paragraphs 0048-0049 and 0077, noting 0077 indicates the authentication token is processed as described in embodiment 3; paragraphs 0108-0118 disclose embodiment 3 and indicate the token is processed by verifying the MAC at the source base station/cell and transmitting the result to the target base station/cell) 

c. determining a full UE context for the UE based on the plurality of parameters associated with the source cell, and a successful verification of the integrity of the re-establishment request message; and (The re-establishment request includes an “access network identifier” that contains the authentication code/authentication token/short MAC-I and includes an identifier of the base station and C-RNTI of the UE, which are associated with the source cell [paragraphs 0073-0075, 0077; 0108-0118]. This information is used to identify/determine the context for the UE [paragraph 0075] along with the verification of the authentication code/authentication token/short MAC-I, which indicate that the context is proper for the UE, as the UE has provided the correct authentication code/authentication token/short MAC-I to use the context [paragraphs 0048-0049 and 0077, paragraphs 0108-0118- see also (b), supra].)

c. Establishing a connection with the UE based on the full UE context (paragraphs 0049-0050). 

	Wang fails to disclose operating in dual connectivity towards a user equipment, UE together with a further network node in the RAN to establish a connection with a user equipment (UE) operating in dual connectivity (DC) with a master cell group (MCG) comprising a primary cell (PCell) served by a master node (MN), and with a secondary cell group (SCG) comprising a primary secondary cell (PSCell) served by a secondary node (SN) or the PCell is the source cell and the PSCell is the target cell or the target cell served by the target node will serve as a PCell for DC. In the same field of endeavor, Kim discloses to operate in dual connectivity towards a user equipment, UE together with a further network node in the RAN to establish a connection with a user equipment (UE) operating in dual connectivity (DC) with a master cell group (MCG) comprising a primary cell (PCell) served by a master node (MN), and with a secondary cell group (SCG) comprising a primary secondary cell (PSCell) served by a secondary node (SN) or the PCell is the source cell and the PSCell is the target cell or the target cell served by the target node will serve as a PCell for DC. (The system of Kim discloses, in a first embodiment, the use of dual connectivity in a system with a master cell group (MCG) comprising a primary cell (PCell) served by a master node (MN), and with a secondary cell group (SCG) comprising a primary secondary cell (PSCell) served by a secondary node (SN) [paragraphs 0152, 0155, 0158-0161]. Kim further discloses, in another embodiment, the use of a “type 2” handover of the primary cell/PCell in which a PCell is the source cell and a PSCell is a target cell of a handover for switching the PCell from the current/source PCell to a target cell currently serving as the PSCell [paragraphs  0546-0564, in particular paragraph 0557-0562].)
	Therefore, since the system of Kim discloses intra ratio access technology cell groups and type 2 handovers, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the intra-RAT cell groups and type 2 handovers of Kim with the system of Wang by using master cell group and a secondary cell group associated with the intra-RAT base stations using DC of the system of Wang such that the source base station using the first RAT of Wang is a master base station/node serving a MCG and PCell and the target base station using the second RAT of Wang is a secondary base station/node serving a SCG and a PSCell and to further, in accordance with the teachings of Kim, allow a type 2 handover between the PSCell and the PCell in which the PCell/MN is the source base station/cell and the PSCell/SN is the target base station/cell of a handover that, when completed using the re-establishment request of Wang, will result in the served by the target node will serve as a PCell for the DC performed by the UE. The motive to combine is to allow the use of dual connectivity with MCG and SCGs for increased throughout and reliability while also allowing the switching of the PCell/MN and PSCell/SN when channel conditions of the PCell/MN are worse than those of the PSCell/SN so the at the PSCell/SN, which is responsible for the most important control channel transmissions to the UE, may use the best possible channel.
	Regarding claim 32, Wang discloses wherein the MAC included in the re-establishment request message is based on a plurality of parameters associated with the PSCell and on an identifier of the target cell. (paragraph 0114 – “the authentication token [i.e. MAC] is obtained according to the C-RNTI allocated by the source cell, the physical layer identifier PCI of the source cell, and the cell unique identifier of the target cell.”. Note also the combination in the independent claim, supra, the source cell is the PSCell.)
	Regarding claim 33, Wang discloses the plurality of parameters associated with the PSCell include an identifier of the PSCell, an identifier of the UE in relation to the PSCell, and integrity protection information associated with the SN (The parameters include the identifier of the PSCell/target base station [the unique identifier of the base station [i.e. source/PSCell] is included in the parameters/access network identifiers [paragraph 0073]. This could also be considered to be included in the MAC, which includes the PCI of the source/PSCell [paragraph 0114] an identifier of the UE in relation the PSCell/source cell [paragraph 0073 – I-RNTI] and integrity protection information associated with the SN [the SN also includes the C-RNTI, which acts as integrity protection by being included as a part of the MAC information to prevent alteration of the C-RNTI [paragraphs 0073-0075, 0108-0114].)
	Regarding claim 34, Wang discloses wherein determining the full UE context comprises: performing the following operations based on the plurality of parameters associated with the PSCell, the UE context associated with the SN includes a first identifier of the UE in relation to the MN; determining that the target node is the same as the SN; and retrieving a UE context associated with the SN. the UE context associated with the SN includes a first identifier of the UE in relation to the MN  (Wang determines that the target of the node is the SN [i.e. itself] based on receiving the re-establishment request message via the network [paragraph 0077]. Wang retrieves the UE context based on the I-RNTI, with the context information indicating the C-RNTI [i.e. a first identifier] of the UE in the source base station/MN and the identifier of the MN/PCell [paragraph 0075] and uses this identifier to locate the corresponding target base station [paragraph 0075])
	The first embodiment Wang as modified by Kim fails to disclose sending, to the MN, a context request message including the first identifier of the UE in relation to the MN; and receiving, from the MN, a context response message including the full UE context. In the same field of endeavor, the third embodiment of Wang discloses sending, to the MN, a context request message including the first identifier of the UE in relation to the MN; and receiving, from the MN, a context response message including the full UE context. (Wang discloses including the first identifier/C-RNTI and the identifier of the SN/PSCell/new cell [paragraph 0112] it in a context request message [paragraphs 0108-0111] and receive a context response with the context of the UE [paragraph 0117, 0077].)
	Therefore, since the third embodiment of Wang discloses C-RNTI context retrieval, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to include the context retrieval of the third embodiment of Wang with the first embodiment of Wang as modified by Kim by including the C-RNTI and the identifier of the new/PSCell/SN in the context request message. The motive to combine is to allow the PCell/MN to have all information it needs to look up the context information including the C-RNTI of the terminal and authenticate the message [i.e. unique identifier of the new/PSCell/SN is used in authentication of the MAC].
	Regarding claim 35, Wang discloses the UE context associated with the SN includes integrity protection information associated with the SN and verifying the integrity of the re-establishment request message comprises calculating a second MAC based on an identifier of the target cell, the plurality of parameters associated with the PSCell, and the integrity protection information associated with the SN; and comparing the first MAC and the second MAC to determine if there is a match between the first MAC and the second MAC, wherein a match indicates successful verification of the integrity. (The UE context information can include the C-RNTI of the UE at the SN/integrity protection information associated with the SN [The C-RNTI acts as integrity protection by being included as a part of the MAC information to prevent alteration of the C-RNTI [paragraphs 0073-0075, 0108-0114]. The unique identifier of the new/PSCell/SN, the plurality of parameters associated with the PSCell [i.e. target base station/PCell identifier, C-RNTI] and the integrity protection information [i.e. C-RNTI] are all used to calculate a second MAC to compare to the first to verify integrity [paragraphs 0108-0114; note paragraph 0077 indicates that the calculation method of the third embodiment can be used in the first].)
	Regarding claim 36, Wang as modified by Kim in claim 4 discloses the identifier of the target cell is included in the re-establishment request message.

Claim(s) 7 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang, et al. (US Pre Grant Publication No. 2021/0176635 A1; note also CN 201810299131.2 [“131”] with attached translation -note that the discussion starting with figure 2 until the completion of step 504 is identical to that of 2021/0176635 and therefore parallel citations are not provided as they are apparent) and Kim, et al. (US Pre Grant Publication No. 2019/0349822 A1) as applied to claims 1 and 24 and further in view of Lee, et al. (US Pre Grant Publication No. 2018/0091485 A1)

Regarding claims 7 and 37, Wang as modified by Kim fails to disclose the context request message is sent to the MN based on determining that there is a match between the first MAC and the second MAC. In the same field of endeavor, Lee discloses the context request message is sent to the MN based on determining that there is a match between the first MAC and the second MAC. (The system of Lee discloses that the target eNB may perform MAC verification [paragraph 0118].)
Therefore, since Lee discloses target eNB verification and Wang discloses halting processing upon MAC failure [see paragraph 0116 – failed verifications are not looked up] it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the verification of Lee with the system of Wang as modified by Kim by verifying the MAC at the target base station/SN, as taught by Lee and further not sending the context request if the verification fails, as Wang teaches that the lookup [which the context verification requests] should not be performed if the verification fails. The motive to combine is to reduce overhead by not sending a request for verification requesting a lookup if a lookup should not be performed. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8-9, 24, 32-36, 38 and 39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 26 of copending Application No. 17273124 (“124”) in view of Wang, et al. (US Pre Grant Publication No. 2021/0176635 A1; note also CN 201810299131.2 [“131”] with attached translation -note that the discussion starting with figure 2 until the completion of step 504 is identical to that of 2021/0176635 and therefore parallel citations are not provided as they are apparent).
This is a provisional nonstatutory double patenting rejection.

Regarding claim 1, 124 discloses

Claim 1
Claim 1 of 124
A method for a target node, in a radio access network (RAN), to establish a connection with a user equipment (UE) operating in dual connectivity (DC) with a master cell group (MCG) comprising a primary cell (PCell) served by a master node (MN), and with a secondary cell group (SCG) comprising a primary secondary cell (PSCell) served by a secondary node (SN), the method comprising:
 A method for a target node, in a radio access network (RAN), to establish a connection with a user equipment (UE) operating in dual connectivity (DC) with a master cell group (MCG) comprising a primary cell (PCell) served by a master node (MN) and with a secondary cell group (SCG) comprising a primary secondary cell (PSCell) served by a secondary node (SN), the method comprising: 
receiving, from the UE, a re-establishment request message comprising a plurality of parameters associated with the PSCell, a first message authentication code (MAC), and an indication of the UE's selection of a target cell served by the target node as a replacement for the PCell,
receiving, from the UE, a re-establishment request message comprising: a plurality of parameters associated with the PSCell, a message authentication code (MAC), and an indication of the UE's selection of a target cell served by the target node as a replacement for the PCell, 
wherein: the PCell utilizes a first radio access technology (RAT), and the PSCell and the target cell utilize a second RAT different from the first RAT; and
wherein: the PCell utilizes a first radio access technology (RAT), and the PSCell and the target cell utilize a second RAT different from the first RAT;
determining a full UE context for the UE based on: the plurality of parameters associated with the PSCell, and
based on the plurality of parameters associated with the PSCell, determining a full UE context for the UE
establishing a connection with the UE based on the full UE context, whereby the target cell served by the target node will serve as a PCell for DC.
and establishing a connection with the UE based on the full UE context, whereby the target cell served by the target node will serve as a PCell for DC.


Claim 1 of 124 fails to disclose verifying the integrity of the re-establishment request message based on the first MAC and determining a full UE context for the UE based on a successful verification of the integrity of the re-establishment request message. In the same field of endeavor, Wang discloses verifying the integrity of the re-establishment request message based on the first MAC and determining a full UE context for the UE based on a successful verification of the integrity of the re-establishment request message. (Wang discloses that the target cell/base station verifies the integrity of the re-establishment request message based on the first mac by sending it to the source cell/base station, which authenticates it based on the message authentication code/authentication token/short MAC-I [paragraphs 0048-0049 and 0077, noting 0077 indicates the authentication token is processed as described in embodiment 3; paragraphs 0108-0118 disclose embodiment 3 and indicate the token is processed by verifying the MAC at the source base station/cell and transmitting the result to the target base station/cell. A transmitted re-establishment request includes an “access network identifier” that contains the authentication code/authentication token/short MAC-I and includes an identifier of the base station and C-RNTI of the UE, which are associated with the source cell [paragraphs 0073-0075, 0077; 0108-0118]. This information is used to identify/determine the context for the UE [paragraph 0075] along with the verification of the authentication code/authentication token/short MAC-I, which indicate that the context is proper for the UE, as the UE has provided the correct authentication code/authentication token/short MAC-I to use the context [paragraphs 0048-0049 and 0077, paragraphs 0108-0118].)
Therefore, since Wang discloses verification and context determination, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the verification and context determination of Wang with the system of claim 1 of 124 by having the system verify the message based on the MAC and to then, based on verification, determine the full context of the UE. The motive to combine is to allow context transfer with additional security by using MAC verification as a part of context determination and retrieval.
Regarding claim 2, claim 2 124 discloses all claim elements.
Regarding claim 3, claim 1 124 fails to disclose the plurality of parameters associated with the PSCell include an identifier of the PSCell, an identifier of the UE in relation to the PSCell, and integrity protection information associated with the SN. In the same field of endeavor Wang discloses the plurality of parameters associated with the PSCell include an identifier of the PSCell, an identifier of the UE in relation to the PSCell, and integrity protection information associated with the SN (The parameters include the identifier of the PSCell/target base station [the unique identifier of the base station [i.e. source/PSCell] is included in the parameters/access network identifiers [paragraph 0073]. This could also be considered to be included in the MAC, which includes the PCI of the source/PSCell [paragraph 0114] an identifier of the UE in relation the PSCell/source cell [paragraph 0073 – I-RNTI] and integrity protection information associated with the SN [the SN also includes the C-RNTI, which acts as integrity protection by being included as a part of the MAC information to prevent alteration of the C-RNTI [paragraphs 0073-0075, 0108-0114].)
Therefore, since the system of Wang discloses PSCell identifiers and integrity protection information, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the PSCell identifiers of Wang with the system of claim 1 of 124 by including PSCell identifiers and C-RNTI/identifier information in the plurality of parameters. The motive to combine is to include the PSCell identifier and C-RNTI needed for the MAC calculation and lookup of the context information in the message to eliminate the need to determine this information at the system. 
Regarding claim 4, claim 4 124 discloses all claim elements.
	Regarding claim 5, Claim 1 of 124 fails to disclose the UE context associated with the SN includes integrity protection information associated with the SN and verifying the integrity of the re-establishment request message comprises calculating a second MAC based on an identifier of the target cell, the plurality of parameters associated with the PSCell, and the integrity protection information associated with the SN; and comparing the first MAC and the second MAC to determine if there is a match between the first MAC and the second MAC, wherein a match indicates successful verification of the integrity. In the same field of endeavor, Wang discloses the UE context associated with the SN includes integrity protection information associated with the SN and verifying the integrity of the re-establishment request message comprises calculating a second MAC based on an identifier of the target cell, the plurality of parameters associated with the PSCell, and the integrity protection information associated with the SN; and comparing the first MAC and the second MAC to determine if there is a match between the first MAC and the second MAC, wherein a match indicates successful verification of the integrity. (The UE context information can include the C-RNTI of the UE at the SN/integrity protection information associated with the SN [The C-RNTI acts as integrity protection by being included as a part of the MAC information to prevent alteration of the C-RNTI [paragraphs 0073-0075, 0108-0114]. The unique identifier of the new/PSCell/SN, the plurality of parameters associated with the PSCell [i.e. target base station/PCell identifier, C-RNTI] and the integrity protection information [i.e. C-RNTI] are all used to calculate a second MAC to compare to the first to verify integrity [paragraphs 0108-0114; note paragraph 0077 indicates that the calculation method of the third embodiment can be used in the first].)
Therefore, since Wang discloses MAC comparison, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the MAC comparison of Wang with the system of claim 1 of 124 by calculating a second MAC based on the integrity protection information, the identifier of the target cell and the plurality of parameters and comparing it to the first MAC to verify the integrity of the re-establishment request. The motive to combine is to include all relevant information for the handover in the MAC calculation to prevent and detect alteration of this critical information in the request message.
Regarding claim 6, Claim 1 of 124 fails to disclose the identifier of the target cell is included in the re-establishment request message. In the same field of endeavor, Wang discloses the identifier of the target cell is included in the re-establishment request message (Wang discloses including the first identifier/C-RNTI and the identifier of the SN/PSCell/new cell [paragraph 0112] it in a context request message [paragraphs 0108-0111] and receive a context response with the context of the UE [paragraph 0117, 0077].)
	Therefore, since Wang discloses C-RNTI context retrieval, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to include the context retrieval of the third embodiment of Wang with Claim 1 of 124 as previously modified by Wang by including the C-RNTI and the identifier of the new/PSCell/SN in the context request message. The motive to combine is to allow the PCell/MN to have all information it needs to look up the context information including the C-RNTI of the terminal and authenticate the message [i.e. unique identifier of the new/PSCell/SN/target cell is used in authentication of the MAC for improved security and is included in the message].
Regarding claim 8, claim 5 124 discloses all claim elements.
Regarding claim 9, Claim 1 of 124 fails to disclose verifying the integrity of the re-establishment request message comprises sending the first MAC in the context request message for verification by the SN. In the same field of endeavor, Wang discloses verifying the integrity of the re-establishment request message comprises sending the first MAC in the context request message for verification by the SN. (Wang discloses that a context request message may include a MAC [paragraphs 0108-0111].)
Therefore, since the system of Wang discloses context request messages may include a MAC, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to include the first MAC in the context request message of claims 1 and 5 of 124. The motive to combine is to include all relevant information in the context request needed for verification to improve security by verifying requests. 
Regarding claim 24, 124 discloses 

Claim 24
Claim 29 of 124
A network node, of a radio access network, RAN, configured to operate in dual connectivity towards a user equipment, UE together with a further network node in the RAN to establish a connection with the network node comprising:
 A network node, of a radio access network, RAN, configured to operate in dual connectivity towards a user equipment, UE together with a further network node in the RAN, the network node comprising: 
interface circuitry operable to communicate with the UE and with at least the further network node in the RAN; and processing circuitry operably coupled to the interface circuitry, whereby the processing circuitry and the interface circuitry are configured to receive, from the UE, a re-establishment request message comprising: a plurality of parameters associated with the PSCell, a first message authentication code (MAC), and an indication of the UE's selection of a target cell served by the target node as a replacement for the PCell,
interface circuitry operable to communicate with the UE and with at least the further network node in the RAN to receive, from the UE, a re-establishment request message including a plurality of parameters associated with the PSCell, a message authentication code (MAC), and an indication of the UE's selection of a target cell served by the target node as a replacement for the PCell,

… processing circuitry operably coupled to the interface circuitry, whereby the processing circuitry and the interface circuitry are configured to perform operations….
wherein: the PCell utilizes a first radio access technology (RAT), and the PSCell and the target cell utilize a second RAT different from the first RAT; 
wherein the PCell utilizes a first radio access technology (RAT), and wherein the PSCell and the target cell utilize a second RAT different from the first RAT;
determine a full UE context for the UE based on: the plurality of parameters associated with the PSCell,
based on the plurality of parameters associated with the PSCell, determines a full UE context for the UE;
establish a connection with the UE based on the full UE context, whereby the target cell served by the target node will serve as a PCell for DC
establishes a connection with the UE based on the full UE context, whereby the target cell served by the target node will serve as a PCell for DC


Claim 29 of 124 fails to disclose a user equipment (UE) operating in dual connectivity (DC) with a master cell group (MCG) comprising a primary cell (PCell) served by a master node (MN), and with a secondary cell group (SCG) comprising a primary secondary cell (PSCell) served by a secondary node (SN). In the same field of endeavor, claim 1 of 124 discloses a user equipment (UE) operating in dual connectivity (DC) with a master cell group (MCG) comprising a primary cell (PCell) served by a master node (MN), and with a secondary cell group (SCG) comprising a primary secondary cell (PSCell) served by a secondary node (SN) (see claim 1, preamble). 
Therefore, since claim 1 of 124 suggests MCG and SCG associations, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the MCG and SCGs of claim 1 of 124 by associating the PCell/MN with a MCG and the PSCell/SN with a SCG. The motive to combine is to allow the use of cell groups to simplify scheduling and setting administration through separate groups.
Regarding claim 32, claim 2 124 discloses all claim elements.
Regarding claim 33, claim 1 124 fails to disclose the plurality of parameters associated with the PSCell include an identifier of the PSCell, an identifier of the UE in relation to the PSCell, and integrity protection information associated with the SN. In the same field of endeavor Wang discloses the plurality of parameters associated with the PSCell include an identifier of the PSCell, an identifier of the UE in relation to the PSCell, and integrity protection information associated with the SN (The parameters include the identifier of the PSCell/target base station [the unique identifier of the base station [i.e. source/PSCell] is included in the parameters/access network identifiers [paragraph 0073]. This could also be considered to be included in the MAC, which includes the PCI of the source/PSCell [paragraph 0114] an identifier of the UE in relation the PSCell/source cell [paragraph 0073 – I-RNTI] and integrity protection information associated with the SN [the SN also includes the C-RNTI, which acts as integrity protection by being included as a part of the MAC information to prevent alteration of the C-RNTI [paragraphs 0073-0075, 0108-0114].)
Therefore, since the system of Wang discloses PSCell identifiers and integrity protection information, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the PSCell identifiers of Wang with the system of claim 1 of 124 by including PSCell identifiers and C-RNTI/identifier information in the plurality of parameters. The motive to combine is to include the PSCell identifier and C-RNTI needed for the MAC calculation and lookup of the context information in the message to eliminate the need to determine this information at the system. 
Regarding claim 34, claim 4 124 discloses all claim elements.
	Regarding claim 35, Claim 1 of 124 fails to disclose the UE context associated with the SN includes integrity protection information associated with the SN and verifying the integrity of the re-establishment request message comprises calculating a second MAC based on an identifier of the target cell, the plurality of parameters associated with the PSCell, and the integrity protection information associated with the SN; and comparing the first MAC and the second MAC to determine if there is a match between the first MAC and the second MAC, wherein a match indicates successful verification of the integrity. In the same field of endeavor, Wang discloses the UE context associated with the SN includes integrity protection information associated with the SN and verifying the integrity of the re-establishment request message comprises calculating a second MAC based on an identifier of the target cell, the plurality of parameters associated with the PSCell, and the integrity protection information associated with the SN; and comparing the first MAC and the second MAC to determine if there is a match between the first MAC and the second MAC, wherein a match indicates successful verification of the integrity. (The UE context information can include the C-RNTI of the UE at the SN/integrity protection information associated with the SN [The C-RNTI acts as integrity protection by being included as a part of the MAC information to prevent alteration of the C-RNTI [paragraphs 0073-0075, 0108-0114]. The unique identifier of the new/PSCell/SN, the plurality of parameters associated with the PSCell [i.e. target base station/PCell identifier, C-RNTI] and the integrity protection information [i.e. C-RNTI] are all used to calculate a second MAC to compare to the first to verify integrity [paragraphs 0108-0114; note paragraph 0077 indicates that the calculation method of the third embodiment can be used in the first].)
Therefore, since Wang discloses MAC comparison, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the MAC comparison of Wang with the system of claim 1 of 124 by calculating a second MAC based on the integrity protection information, the identifier of the target cell and the plurality of paramaters and comparing it to the first MAC to verify the integrity of the re-establishment request. The motive to combine is to include all relevant information for the handover in the MAC calculation to prevent and detect alteration of this critical information in the request message.
Regarding claim 36, Claim 1 of 124 fails to disclose the identifier of the target cell is included in the re-establishment request message. In the same field of endeavor, Wang discloses the identifier of the target cell is included in the re-establishment request message (Wang discloses including the first identifier/C-RNTI and the identifier of the SN/PSCell/new cell [paragraph 0112] it in a context request message [paragraphs 0108-0111] and receive a context response with the context of the UE [paragraph 0117, 0077].)
	Therefore, since Wang discloses C-RNTI context retrieval, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to include the context retrieval of the third embodiment of Wang with Claim 1 of 124 as previously modified by Wang by including the C-RNTI and the identifier of the new/PSCell/SN in the context request message. The motive to combine is to allow the PCell/MN to have all information it needs to look up the context information including the C-RNTI of the terminal and authenticate the message [i.e. unique identifier of the new/PSCell/SN/target cell is used in authentication of the MAC for improved security and is included in the message].
Regarding claim 38, claim 5 124 discloses all claim elements.
Regarding claim 39, Claim 1 of 124 fails to disclose verifying the integrity of the re-establishment request message comprises sending the first MAC in the context request message for verification by the SN. In the same field of endeavor, Wang discloses verifying the integrity of the re-establishment request message comprises sending the first MAC in the context request message for verification by the SN. (Wang discloses that a context request message may include a MAC [paragaprhs 0108-0111].)
Therefore, since the system of Wang discloses context request messages may include a MAC, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to include the first MAC in the context request message of claims 1 and 5 of 124. The motive to combine is to include all relevant information in the context request needed for verification to improve security by verifying requests. 

Claims 7 and 37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 29 of copending Application No. 17273124 (“124”) in view of Wang, et al. (US Pre Grant Publication No. 2021/0176635 A1; note also CN 201810299131.2 [“131”] with attached translation -note that the discussion starting with figure 2 until the completion of step 504 is identical to that of 2021/0176635 and therefore parallel citations are not provided as they are apparent) as applied to claims 1 and 24 and further in view of Lee, et al. (US Pre Grant Publication No. 2018/0091485 A1)

Regarding claims 7 and 37, claims 1 and 29 of 124 as modified by Wang fail to disclose the context request message is sent to the MN based on determining that there is a match between the first MAC and the second MAC. In the same field of endeavor, Lee discloses the context request message is sent to the MN based on determining that there is a match between the first MAC and the second MAC. (The system of Lee discloses that the target eNB may perform MAC verification [paragraph 0118].)
Therefore, since Lee discloses target eNB verification and Wang discloses halting processing upon MAC failure [see paragraph 0116 – failed verifications are not looked up] it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the verification of Lee with the system of claims 1 and 29 of 124 as modified by Wang by verifying the MAC at the target base station/SN, as taught by Lee and further not sending the context request if the verification fails, as Wang teaches that the lookup [which the context verification requests] should not be performed if the verification fails. The motive to combine is to reduce overhead by not sending a request for verification requesting a lookup if a lookup should not be performed. 


Allowable Subject Matter

Claims 8, 9, 38 and 39 would be allowable upon entry of a timely filed terminal disclaimer with respect to the 124 application and if rewritten to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 

Regarding claims 8 and 38, the prior art fails to teach, suggest or disclose determining the full UE context comprises: based on the plurality of parameters associated with the PSCell, determining that the target node is different than the SN sending, to the SN, a context request message including the plurality of parameters associated with the PSCell and receiving, from the MN, a context response message including the full UE context. That is, no art teaching determining a target other than the receiving SN/PSCell for the re-establishment request as claimed here could be located. Furthermore, even if such art did exist, it is also required that the context request and response go between the MN and the SN (and is then ostensible sent on to the actual target node, although this is not claimed) and this element can likewise not be located in the prior art. Finally, even if art teaching such elements could be located, given the number and type of combinations already made, the modification of the system of Wang as modified by Kim to include these elements would be beyond the skill of a person of ordinary skill in the art before the effective filing date of the invention. Therefore, the prior art fails to teach, suggest or disclose all elements of claims 8 and 38.
Regarding claims 9 and 39, the claims depend from claims 8 and 38 and are allowable for at least the reasons set forth with respect to those claims, supra.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M CRUTCHFIELD whose telephone number is (571)270-3989. The examiner can normally be reached 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466